This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A16-0146

                             Nathan Gregor, et al., petitioners,
                                     Respondents,

                                             vs.

                                Dawn Marie Buttera Gregor,
                                      Appellant.

                                  Filed August 29, 2016
                                        Affirmed
                                   Cleary, Chief Judge

                               Olmsted County District Court
                                 File No. 55-CV-15-4340


Amber Marie Lawrence, Rochester, Minnesota (for respondents)

Dawn Marie Buttera Gregor, St. Paul, Minnesota (pro se appellant)


         Considered and decided by Larkin, Presiding Judge; Cleary, Chief Judge; and Kirk,

Judge.

                          UNPUBLISHED OPINION

CLEARY, Chief Judge

         Appellant Dawn Marie Buttera Gregor challenges the district court’s October 6,

2015 order granting respondents Nathan Gregor and Stephanie Cunningham Gregor’s

petition for a harassment restraining order (HRO) against her. Appellant argues that the
district court abused its discretion by concluding she had engaged in harassment by making

numerous telephone calls to respondents’ residence and by twice asking police to conduct

child welfare checks at respondents’ residence. Because the district court did not abuse its

discretion by granting respondents’ petition, we affirm.


                                         FACTS

       Appellant and Nathan Gregor are divorced. They have a 13-year-old son, B.G.

After their 2008 divorce, they shared legal and physical custody of their son and both

continued to reside in Rochester, Minnesota. Nathan Gregor is now married to Stephanie

Cunningham Gregor.

       In spring 2012, appellant decided to relocate to Minneapolis. She began planning

for B.G. to move with her and enroll in school there. Nathan Gregor objected and

maintained that their son should continue to live in Rochester.

       In November 2012, the district court granted Nathan Gregor’s motion for

emergency relief to prevent appellant from picking up B.G. from school when she did not

have parenting time. A few days later, appellant called the police to have them conduct a

child welfare check at respondents’ residence. The district court later found that there was

no evidence that appellant had a reasonable concern about their son’s welfare.           In

December 2012, respondents were granted an HRO against appellant based on appellant’s

threatening and disparaging communications to them.

       In January 2013, appellant violated a court order and enrolled B.G. in school in

Minneapolis. After a few days, he was returned to respondents’ care. On January 23, 2013,



                                             2
the district court suspended appellant’s unsupervised parenting time. Shortly after the

order was issued, appellant asked police to conduct a welfare check at respondents’

residence, falsely claiming that Nathan Gregor was depriving her of parenting time.

Following several more incidents, the court ordered that all of appellant’s parenting time

must be supervised at the Family Access Center (FAC) facility. Appellant again requested

a welfare check that sent police officers to respondents’ residence. On July 10, 2013, the

district court granted respondents a two-year HRO against appellant based on her

threatening behavior, abusive communications, and uninvited visits to their residence.

       In June 2014, Nathan Gregor was awarded sole legal and physical custody of B.G.,

subject to appellant’s parental visitation rights, as defined by the court. Appellant was

permitted limited parenting time, beginning with several phone calls per week and

expanding to larger blocks of unsupervised parenting time over six months, depending on

compliance with the order. Appellant sought review of the district court’s order and the

order was affirmed. Gregor v. Gregor, No. 14-1920 (Minn. App. Feb. 8, 2016).

       On October 6, 2015, the district court granted respondents’ petition for another HRO

against appellant. The court concluded that appellant engaged in harassment by calling

respondents’ residence “approximately 12 times over the course of 11 days” and by

requesting “two welfare child status checks on the parties’ joint minor child while the

minor child was with [respondents] in April and May 2015.” Subsequently, the district

court denied appellant’s motion for a new trial.

       This appeal followed.




                                             3
                                      DECISION

         Appellant argues that the record is insufficient to support the issuance of an HRO

against her. This court reviews a district court’s grant of an HRO under an abuse-of-

discretion standard. Kush v. Mathison, 683 N.W.2d 841, 843 (Minn. App. 2004), review

denied (Minn. Sept. 29, 2004). “[T]his court will reverse the issuance of [an HRO] if it is

not supported by sufficient evidence.” Id. at 844. In reviewing whether a district court

abused its discretion by issuing an HRO, this court considers the broader context in which

the alleged harassment took place. Witchell v. Witchell, 606 N.W.2d 730, 732 (Minn. App.

2000).

         A court may issue an HRO if it finds that “there are reasonable grounds to believe

that the [actor] has engaged in harassment.” Minn. Stat. § 609.748, subd. 5(b)(3) (2014).

Harassment requires “repeated incidents of intrusive or unwanted acts, words, or gestures

that have a substantial adverse effect or are intended to have a substantial adverse effect on

the safety, security, or privacy of another.” Id., subd. 1(a)(1). To obtain an HRO, the

petitioner must prove: (1) “objectively unreasonable conduct or intent on the part of the

harasser,” and (2) “an objectively reasonable belief on the part of the person subject to

harassing conduct” of a substantial adverse effect on the person’s safety, security, or

privacy. Dunham v. Roer, 708 N.W.2d 552, 567 (Minn. App. 2006), review denied (Minn.

Mar. 28, 2006).

         Appellant engaged in objectively unreasonable conduct. In April and May 2015,

appellant requested that police go to respondents’ residence to investigate B.G.’s safety.

Appellant argues that these child welfare checks were an effort to reestablish


                                              4
communication with her son.        However, this is not a justification for sending law

enforcement officers to perform disruptive visits to respondents’ residence. Appellant

allegedly admitted to officers after the May 2015 welfare check that she had not had contact

with B.G. since the April child welfare check and had no reason to believe that anything

had changed with respect to his welfare.         Appellant repeatedly sending police to

respondents’ residence was objectively unreasonable.

       In support of granting the petition, the district court also cited the number of

telephone calls that appellant placed to respondents.        These calls alone would be

insufficient to support the issuance of an HRO. However, considering appellant’s actions

in the broader context of the relationship, and relying primarily on appellant’s use of

unfounded child welfare checks to send police to respondents’ residence, the district court

did not abuse its discretion by finding appellant’s actions objectively unreasonable.

       In addition to objectively unreasonable conduct, an HRO requires “an objectively

reasonable belief on the part of the person subject to harassing conduct” of a substantial

adverse effect on the person’s safety, security, or privacy. Dunham, 708 N.W.2d at 567.

Respondent expressed great concern about the child welfare checks and their impact on his

family. In the petition for the HRO, respondents stated about the police visits, “When this

happens it is very alarming to our children, family, friends, neighbors and especially [their

son], the very child we are trying to protect from this unnecessary emotional abuse from

his mother!”

       The checks included police entering the residence and questioning both the child

and respondents.     This is an inherently intrusive event and seriously impinges on


                                             5
respondents’ privacy. The district court found respondents credible and concluded that

appellant’s calls to police were not motivated by a good faith, reasonable belief that B.G.’s

welfare was endangered. The court did not abuse its discretion by concluding that

respondents held an objectively reasonable belief that the harassing conduct had a

substantial effect on their safety, security, or privacy.

       Accordingly, the district court did not abuse its discretion by issuing the HRO

because “there are reasonable grounds to believe that the [appellant] . . . engaged in

harassment.” Minn. Stat. § 609.748, subd. 5(b)(3).

       Affirmed.




                                               6